ORDER
The Disciplinary Review Board having filed with the Court pursuant to Rule l:20-15(k) a recommendation (DRB 16-300) that MATTHEW M. GORMAN, formerly of HACKENSACK, who was admitted to the bar of this State in 2012, and who has been temporarily suspended from the practice of law since May 11, 2016, by Orders of the Court filed April 11, 2016, be suspended *4practice and compelled to pay a monetary sanction to the Disciplinary Oversight Committee for failure to comply with the determination of the District IIB Pee Arbitration Committee in District Docket No. IIB-2015-0043F, and good cause appearing;
It is ORDERED that MATTHEW M. GORMAN be temporarily suspended from the practice of law, effective October 28, 2016, and until respondent complies with the determination of the District IIB Fee Arbitration Committee in Docket No. IIB-20150043F, pays a sanction of $600 to the Disciplinary Oversight Committee, and until the further Order of the Court; provided, however, this Order shall be vacated automatically if the Disciplinary Review Board reports to the Court that respondent has satisfied all obligations under this Order prior to the effective date of the suspension; and it is further
ORDERED that if respondent seeks to be heard on this matter, he shall file with the Clerk of the Court within ten days of the file date of this Order a written request for the issuance of an Order to Show Cause; and it is further
ORDERED that MATTHEW M. GORMAN remain suspended from the practice of law pursuant to the Orders of the Court filed April 11, 2016 (D-93-15; 077412 and D-94-15; 077413), and pending his compliance with the fee arbitration determinations entered in District Docket Nos. IIB-2015-0003F and IIB-2015-0015F, and his payment of the sanctions in the amount of $600 in each matter to the Disciplinary Oversight Committee, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20.